892 F.2d 75
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Petitioner-Appellant,v.Arthur M. AHALT;  Stuart F. Johnson;  Robert C. Murphy;Alexander Williams, Jr.;  State of Maryland,Respondents-Appellees.
No. 89-6687.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  Dec. 8, 1989.Rehearing Denied Jan. 25, 1990.

Michael Sindram, appellant pro se.
John Joseph Curran, Jr., Attorney General, James Goldsborough Klair, Stephanie Judith Lane-Weber (Office of the Attorney General), for appellees.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Sindram appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Sindram v. Ahalt, C/A No. 89-661-HAR (D.Md. Apr. 21, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.